UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 8, 2014 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 0-26330 23-2119058 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 240 Gibraltar Road Horsham, Pennsylvania19044 (Address of principal executive offices, including zip code) (215) 682-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On October 8, 2014, The NASDAQ Stock Market LLC (“NASDAQ”) issued a letter notifying the Company that it did not comply with the minimum $2.5 million in stockholder’s equity requirement stated in Listing Rule 5550(b).The Company may request an appeal of the determination, pursuant to procedures set forth in the NASDAQ Listing Rule 5800 Series, by filing such appeal by October 15, 2014. The Company has filed today a timely appeal, which will stay the suspension of trading of the Company’s common stock on NASDAQ, pending the decision by a NASDAQ hearings panel. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 15, 2014 Astea International Inc. By: /s/Rick Etskovitz Name: Rick Etskovitz Title: Chief Financial Officer
